PER CURIAM.
Appellant, defendant below, brings this appeal from an order of the trial court, dated January 20, 1977, and recorded on January 28, 1977, denying a motion to vacate the judgment and sentence entered against him. The notice of appeal, filed on March 11, 1977, was filed untimely; therefore, this court lacks jurisdiction to entertain the appeal. See, e. g., Green v. State, 280 So.2d 701 (Fla. 4th DCA 1973); Sparks v. State, 262 So.2d 251 (Fla. 4th DCA 1972); Pitts v. State, 225 So.2d 352 (Fla. 1st DCA 1969); and Fla.App. Rule 3.2. Accordingly, the appeal is dismissed for lack of jurisdiction.
Dismissed.